Exhibit 10.1

 

     [logo.jpg]

Dinosaur Securities, LLC Member FINRA, SIPC, NFA

470 Park Avenue South, 9th Floor South, New York, NY 10016

212 448 9944 • fax 212 448 9130 • www.dinogroup.com



 



 

 

Intellicell Biosciences. Inc. October 9, 2014

 

460 Park Avenue, 17th floor

 

New York, NY 10022

 

Attention: Steven Victor MD, Chief Executive Officer

 

Dear Mr. Victor,

This letter (“Agreement”) confirms the agreement between Dinosaur Securities,
LLC ("Dinosaur") and Intellicell Biosciences, Inc. (the "Company") with respect
to the Company’s engagement of Dinosaur and its subsidiaries, affiliates,
successors and assigns, to act as the Company's advisor and placement agent of
investment capital through a private placement transaction.

 

1. Services and Term. Dinosaur will assist the Company in raising capital in a
financing. The offering structure, terms and conditions of any financing will be
determined by the Company, in its sole discretion. The term of this Agreement
(the "Term") shall commence upon its signing and may be terminated by the
Company at any time upon thirty days prior written notice (a “Termination”).

 

2. Financing Fees. Dinosaur shall receive for its services a cash fee equal to
ten percent (10.00%) of the amount of capital (including but not limited to
convertible securities such as convertible preferred stock, convertible notes
and convertible debentures) raised from Dinosaur Contacts (as defined in
paragraph 3 below) with such cash fee payable by wire transfer out of the
closing proceeds of each financing(s) from an escrow account established by
Dinosaur or the Companies counsel for this purpose. In addition, at closing the
Company shall sell to Dinosaur, and Dinosaur shall purchase from the Company,
for $0.001 per each share covered by the warrants, warrants (the “Warrants”) to
purchase ten percent (10.00%) of the number of shares of Common Stock obtained
and obtainable by Dinosaur Contacts whether such shares of Common Stock are: (i)
purchased directly, (ii) obtainable through conversion of notes, debentures or
preferred stock issued in a financing(s), and (iii) obtainable upon exercise of
warrants received in a financing. The Warrants shall be exercisable over a five
year term and shall be exercisable on a “cashless exercise” basis throughout the
term as well as assignable to others at Dinosaurs discretion. The exercise price
of all Warrants issued in a financing shall be equal to the lowest common stock
purchase price or the conversion price of a convertible security paid by
investors in the financing. Dinosaur shall be entitled to “piggy back”
registration rights pursuant to which the Company agrees to register the shares
underlying the Warrants on any registration statement filed by the Company,
including the registration for the investors in the financing. Dinosaur shall be
entitled to one demand registration right on form S-3 or other suitable form
with respect to all shares of the Company’s common stock issuable upon exercise
of the Warrants. Such demand registration rights shall obligate the Company to
file a registration statement for such shares upon written notice from Dinosaur,
within 30 days after the 12th month of the date of this Agreement if such common
stock and the shares underlying the warrants detailed herein have not already
been registered at the Company’s expense. In the event any Dinosaur Contacts
exercise warrants included in the financing contemplated herein, Dinosaur shall
receive a cash fee of five percent (5.00%) on the amount of capital raised by
the Company on each such occasion from the Dinosaur Contacts.

3. Dinosaur Contacts. At the end of the Term, Dinosaur shall submit to the
Company a written list of investors (“Dinosaur Contacts”) Dinosaur has
approached on the Company’s behalf. Dinosaur Contacts shall be deemed to include
the affiliates of such Dinosaur Contacts and any third party investor who learns
of the financing or the Company through a Dinosaur Contact or the efforts of
Dinosaur. Notwithstanding a Termination, Dinosaur shall have the exclusive right
to contact the Dinosaur Contacts and Dinosaur shall have the right to earn the
compensation, described in section 2 above, resulting from a Dinosaur Contact
providing financing to the Company, even if a Dinosaur Contact(s) provides
financing to the Company in another transaction not related to the financing
contemplated hereby until 18 months from Termination. The Company shall not
circumvent Dinosaur’s exclusive relationship with the Dinosaur Contacts.

 

 



Dinosaur Group International

New York / London / Sao Paulo / Miami



1

 

 



     [logo.jpg]

Dinosaur Securities, LLC Member FINRA, SIPC, NFA

470 Park Avenue South, 9th Floor South, New York, NY 10016

212 448 9944 • fax 212 448 9130 • www.dinogroup.com



 

 

 4. Expenses reimbursement. The Company hereby agrees to pay or reimburse all
reasonable documented costs and expenses incurred by Dinosaur in connection with
its obligations and duties hereunder, including but not limited to, (a) the cost
of printing, mailing or overnight delivery of information memoranda/ private
placement memoranda and other documents, (b) the cost and expense of due
diligence and communication with prospective investors and (c) travel associated
therewith. Any expense in excess of $1,000_will require prior approval from the
Company. A non-refundable deposit of $10,000 per month will be paid to Dinosaur
upon signing of this agreement. These amounts will be credited to the Financing
Fee’s described in Section 2 above upon a closing.

 

5. Warrant Purchase and Terms. The Company shall sell to Dinosaur, and Dinosaur
shall purchase from the Company, for $0.0001 each, a number of warrants
(“Warrants”) equal to 5% of the fully diluted shares issued and outstanding for
a total consideration of $1,000. Each Warrant will be exercisable for one (1)
share. The exercise price of the Warrant shall be $0.001. The Warrants shall
have a Term of five (5) years. The Warrants shall include a cashless exercise
provision throughout the Term. Dinosaur shall be entitled to “piggy back”
registration rights, pursuant to which the Company agrees to register the shares
underlying the Warrants detailed herein on any Form S-1 or S-3 registration
statement filed by the Company as well as one demand registration right detailed
in Section 2 above.

6. Mergers and Acquisitions. Dinosaur shall introduce the Company to certain
companies (“Target Company”) which may be interested in merging with, being
acquired by the Company or acquiring the Company. Each Target Company must be
approved in writing by the Company, and is included on the attached list of
Target Companies as exhibit A. From time to time, Dinosaur may submit via email
or fax additional potential Target Companies and the Company shall have the
right for 3 full business days to review the list of proposed additional Target
Companies and by the end of the third day, by fax or e-mail communications, the
Company may reject selected additional Target Companies from the list. Any
contacts submitted by Dinosaur that are not rejected in writing by the Company
shall be considered included as Target Companies and added to Exhibit A.

If the Company enters into a merger, acquisition, or sale transaction with a
party introduced by Dinosaur, then Dinosaur shall be entitled to receive a fee
based on the amount of consideration paid according to the following standard
Lehman formula:

5% of the first $2 Million;

4% of the following $2 Million;

3% of the following $2 Million;

2% of the following $2 Million;

And 1% of the balance of the value of the transaction.

For the purposes of this Agreement, “Consideration” means the aggregate value,
whether in cash, securities, assumption (or purchase subject to) of debt or
liabilities, license fees, royalty fees, joint venture interests or other
property, obligations or services, paid or payable by or to the Company directly
or indirectly (in escrow or otherwise) or otherwise assumed in connection with a
Transaction. The value of such consideration shall be determined as follows: (a)
the value of securities, liabilities, obligations, property and services shall
be the fair market value mutually determined by Dinosaur and the Company at the
date of closing of the transaction, and (b) the value of indebtedness assumed
shall be the face amount.

 

 

 

 

Dinosaur Group International

New York / London / Sao Paulo / Miami



2

 

 



     [logo.jpg]

Dinosaur Securities, LLC Member FINRA, SIPC, NFA

470 Park Avenue South, 9th Floor South, New York, NY 10016

212 448 9944 • fax 212 448 9130 • www.dinogroup.com



 

 

If consideration payable in a Transaction includes contingent payments to be
calculated by references to uncertain future occurrences, such as future
financial or business performance, then any fees of Dinosaur’s relating to such
consideration shall be payable at the earlier of (i) the receipt of such
Consideration or (ii) the time that the amount of such Consideration can be
determined.

 

Notwithstanding a Termination, Dinosaur shall have the exclusive right to
contact the Target Company and Dinosaur shall have the right to earn the
compensation, described above for a period up to and including the 18th month
from Termination. The Company shall not circumvent Dinosaur’s exclusive
relationship with the Target Company.

7. Limitation upon the Use of Advice and Services

(a)Any document, advice, opinion or analysis provided by Dinosaur hereunder will
be solely for the use and benefit of the Board of Directors and senior
management of the Company and will not be quoted, reproduced, summarized, or
otherwise disclosed without Placement Agent’s prior written consent.

(b)The Company hereby acknowledges that Dinosaur, for services rendered as
contemplated by this Agreement, makes no commitment whatsoever to make a market
in any of the Company’s securities on any stock exchange or in any electronic
marketplace. Any decision by Dinosaur to make a market in any of the Company’s
securities shall be based solely on the independent judgment of Placement
Agent’s management, employees, and agents and pursuant to all applicable rules
and regulations.

 

(c)Use of Dinosaurs name in annual reports or any other report of the Company or
releases by the media, (internet, radio, TV, newspapers, etc.) by the Company or
Company sponsor reports or releases requires the prior written approval of
Dinosaur whether or not required by law.

 

8. Right of First Refusal. Upon closing of the Private Placement, the Company
will grant Dinosaur an eighteen (18) month right of first refusal to act as
placement agent and advisor on any future private placement of the Company’s
securities or as co-lead managing underwriter on any public offering of the
Company’s securities. It is understood that if another party provides the
Company with written terms with respect to a future securities offering
(“Written Offering Terms”), the Company shall promptly present same to Dinosaur.
Dinosaur shall have five (5) business days from its receipt of the Written
Offering Terms in which to determine whether or not to accept such offer.

9. Governing Law, Benefits, Modifications and Survival. This Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of New
York applicable to agreements made and to be fully performed therein. The
invalidity, illegality or unenforceability of any provision of this Agreement
shall in no way effect the validity, legality or enforceability or any other
provision of this Agreement. In the event of any dispute arising out of this
Agreement, the Company and Dinosaur waive any right to a trial under Federal or
state law and agree instead to submit any dispute hereunder to the American
Arbitration Association for binding arbitration in New York. The arbitration
award shall grant a reimbursement to the prevailing party of all of its fees and
expenses, including attorney's fees. The benefits of this Agreement shall inure
to the respective successors and assigns of the parties hereto, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns. This Agreement
may not be modified or amended except in writing signed by the parties hereto.
Paragraphs 2, 3, 5, 6, 7, 8, 10 and 14 shall survive the Termination of this
Agreement.

 



Dinosaur Group International

New York / London / Sao Paulo / Miami



3

 

 



     [logo.jpg]

Dinosaur Securities, LLC Member FINRA, SIPC, NFA

470 Park Avenue South, 9th Floor South, New York, NY 10016

212 448 9944 • fax 212 448 9130 • www.dinogroup.com



 

 

10. Indemnification. The Company agrees that it shall indemnify and hold
harmless, Dinosaur, its stockholders, directors, officers, employees, agents,
affiliates and controlling persons within the meaning of Section 20 of the
Securities Exchange Act of 1934 and Section 15 of the Securities Act of 1933,
each as amended (any and all of whom are referred to as an "Indemnified Party"),
from and against any and all losses, claims, damages, liabilities, or expenses,
and all actions in respect thereof (including, but not limited to, all legal or
other expenses reasonably incurred by an Indemnified Party in connection with
the investigation, preparation, defense or settlement of any claim, action or
processing, whether or not resulting in any liability), incurred by an
Indemnified Party: (a) arising out of, or in connection with, any actions taken
or omitted to be taken by the Company, its affiliates, employees or agents, or
any untrue statement or alleged untrue statement of a material fact contained in
any of the financial or other information contained in the registration
statement and/or other information furnished to Dinosaur by or on behalf of the
Company, or the omission or alleged omission of a material fact required to be
stated therein or necessary, provided such information is furnished by the
Company, to make the statements therein, in light of the circumstances under
which they were made, not misleading; or (b) with respect to, caused by, or
otherwise arising out of any transaction contemplated by the Agreement or
Dinosaur's performing the services contemplated hereunder; provided, however,
the Company will not be liable under clause (b) hereof to the extent, and only
to the extent, that any loss, claim, damage, liability or expense is finally
judicially determined to have resulted primarily from Dinosaur's gross
negligence, breach of agreement or bad faith in performing such services.

If the indemnification provided for herein is conclusively determined (by an
entry of final judgment by a court of competent jurisdiction and the expiration
of the time or denial of the right to appeal) to be unavailable or insufficient
to hold any Indemnified Party harmless in respect to any losses, claims,
damages, liabilities or expenses referred to therein, then the Company shall
contribute to the amounts paid or payable by such Indemnified Party in such
proportion as is appropriate and equitable under all circumstances, taking into
account the relative benefits received by the Company on the one hand and
Dinosaur on the other, from the transaction or proposed transaction under the
Agreement or, if allocation on that basis is not permitted under applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and Dinosaur on the other, but also the
relative fault of the Company and Dinosaur; provided, however, in no event shall
the aggregate contribution of Dinosaur and/or any Indemnified Party be in excess
of net compensation actually received by Dinosaur and such Indemnified Party
pursuant to this Agreement. The Company shall not settle or compromise or
consent to the entry of any judgment in or otherwise seek to terminate any
pending or threatened action, claim, suit or proceeding in which any Indemnified
Party is or could be a party and as to which Indemnification or contribution
could have been sought by such Indemnified Party hereunder (whether or not such
Indemnified Party is a party thereto), unless such consent or termination
includes an express unconditional release of such Indemnified Party, reasonably
satisfactory in form and substance to such Indemnified Party, from all losses,
claims, damages, liabilities or expenses arising out of such action, claim, suit
or proceeding.

The foregoing indemnification and contribution provisions are not in lieu of,
but in addition to, any rights which any Indemnified Party may have at common
law hereunder or otherwise, and shall remain in full force and effect following
the expiration or termination of Dinosaur's engagement and shall be binding on
any successors or assigns of the Company and successors or assigns to all or
substantially all of the Company's business or assets.

11. Best Efforts Offering. The Company expressly acknowledges and agrees that
Dinosaur's obligations hereunder are on a best efforts offering basis only and
that the execution of this Agreement does not constitute a commitment by
Dinosaur to purchase any securities and does not ensure a successful financing
or the success of Dinosaur with respect to finding any financing for the
Company.

12. Company Information. The Company represents and warrants that, as of the
date of this Agreement and at all times thereafter during the Term, the
information and documentation provided by the Company to Dinosaur and Dinosaur
Contacts will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading. The
Company recognizes and confirms that Dinosaur in acting pursuant to this
engagement will be using information provided by or on behalf of the Company,
and that Dinosaur does not assume responsibility for and may rely, without
independent verification, on the accuracy and the completeness of any such
reports and information prepared or provided by the Company. The financial
statements provided by the Company will present fairly the financial position of
the Company as of the dates indicated and the results of its operations for the
periods specified; and said financial statements will have been prepared in
conformity with generally accepted accounting principles (as described therein),
applied on a basis which is consistent during the periods involved. Subject to
compliance with applicable securities laws, the Company agrees to provide
Dinosaur with (i) prompt notice of any material development affecting the
Company, and (ii) such other information concerning the business and financial
condition of the Company as Dinosaur may from time to time reasonably request.





 

Dinosaur Group International

New York / London / Sao Paulo / Miami



4

 

 



     [logo.jpg]

Dinosaur Securities, LLC Member FINRA, SIPC, NFA

470 Park Avenue South, 9th Floor South, New York, NY 10016

212 448 9944 • fax 212 448 9130 • www.dinogroup.com



 

 

13. Legal Relationship. Nothing contained in this Agreement shall be construed
to place Dinosaur and the Company in the relationship of partners or joint
venturers. Neither Dinosaur nor the Company shall represent itself as the legal
representative of the other for any purpose whatsoever nor shall either have the
power to obligate or bind the other in any manner whatsoever. Dinosaur, in
performing its services hereunder, shall at all times be an independent
contractor.

14. Confidentiality. Dinosaur agrees to maintain strictly confidential
proprietary information regarding the company which it becomes aware of in
connection with its engagement hereunder except as may be required to perform
its duties hereunder, and in such case only to the extent of company information
provided to Dinosaur for the purpose of discussions with potential investors.
This confidentiality provision will survive termination of this agreement.



If the foregoing conforms to your understanding, please sign, date and return to
us the enclosed copy of this letter.





  Very truly yours,       DINOSAUR SECURITIES, LLC        By: /s/ Arthur B.
Whitcomb, Jr.     Arthur B. Whitcomb, Jr., Managing Director


 



 

Agreed and Accepted this 10th day of October, 2014

 

INTELLICELL BIOSCIENCES, INC.

 

 



By: /s/ Steven Victor MD



 

 Steven Victor MD, Chief Executive Officer



 

 

 

 

Dinosaur Group International

New York / London / Sao Paulo / Miami

 

5

 

 





     [logo.jpg]

Dinosaur Securities, LLC Member FINRA, SIPC, NFA

470 Park Avenue South, 9th Floor South, New York, NY 10016

212 448 9944 • fax 212 448 9130 • www.dinogroup.com



 

 

 

 

--------------------------------------------------------------------------------





 

Exhibit A

Target Companies:



--------------------------------------------------------------------------------

 

 

The following is a list of Target Companies as per Section 6 of this Agreement:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dinosaur Group International

New York / London / Sao Paulo / Miami